DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Petition
	In view of the applicant’s petition, filed on 11/25/2020, to revive the instant application and accepting the filed petition by Office on 02/24/2021, the instant office action is issued to reset the shortened statutory replying period to the mailed non-final action, dated on 05/15/2020.
Due to a further search/consideration of the applicant’s amendments and response, dated 01/21/2020, in addition to the previous rejection and response presented in the previous office action, mailed on 05/15/2020, the following new grounds of claim interpretations/rejections were necessitated as presented below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
Claim 1 recites “a fiber supply unit for supplying the fibers to be laid by the fiber laying head”, wherein the specification of the instant application defines “the fiber supply unit (42) has two fiber package stores (43, 44), wherein a first fiber package store 43 is arranged next to the first cross member 17 in the x direction and a second fiber package store 44 is arranged next to the second cross member 18” (see paragraph [0039] of the published application) and provides corresponding structure for the claimed place-holder of “a fiber supply unit”.
Claim 3 recites “a plurality of clamping units for mechanically clamping and releasing mold pallets”, wherein the specification of the instant application defines “The clamping units 27 are known in principle and are configured for example as zero-point clamps. The clamping units 27 are actuable electromechanically, hydraulically or pneumatically.” (See paragraph [0034] of the published application) and provides corresponding structure for the claimed place-holder of “a plurality of clamping units”.
Claim 4 recites “at least one pallet handling unit for loading the tool table with a mold pallet and/or for unloading a mold pallet from the tool table”, wherein the specification of the instant application defines “The pallet handling units 37, 38 are configured as lifting units which serve to raise and lower mold pallets 14. To this end, the pallet handling units 37, 38 have at least three, in particular at least four lifting elements 39.” (See paragraph [0038] of the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hitwood et al. (US 3,574,040).
Hitwood et al. (US 3,574,040) disclose an apparatus for laminar formation of composite structural shapes by precise orientation, placement and detrusion compaction of tectonic filamentous tape, comprising: a table-like platform for mounting a tape receiving, configuration-shaping die pattern; a tape dispensing, placement and detrusive force exerting tape placement and compaction pendant mechanism, with at least one of the work supporting, table like platform and the tape placing, pendant mechanism, movable in 
[AltContent: arrow][AltContent: textbox (Y carriage (31))][AltContent: arrow][AltContent: textbox (A mold (24))][AltContent: arrow][AltContent: textbox (A fiber laying head (30))][AltContent: arrow][AltContent: textbox (A tool table (22))][AltContent: textbox (X carriage (14))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A machine frame (10, 26))]
    PNG
    media_image1.png
    464
    692
    media_image1.png
    Greyscale


[AltContent: textbox (A fiber supply unit)][AltContent: arrow]
    PNG
    media_image2.png
    550
    412
    media_image2.png
    Greyscale

Therefore, as to claim 1, Hitwood et al. (US ‘040) disclose a fiber laying machine for producing laid fiber scrims, having a machine frame (10, 26) comprising a machine bed (10) which extends in the x direction and in the y direction and on which x carriage (14) is linearly displaceable or on which x guide rails (12) are arranged, the x carriage (14) which is linearly displaceable in a horizontal x direction, a tool table (22) for positioning a mold (24), said tool table (22) being arranged on the x carriage (14) and being pivotable relative to the x carriage (14), in a Θ angle, about a vertically extending pivot axis (z), a fiber laying head (30) for laying fibers (52) on a mold (24), the fiber laying head (30) being arranged above the tool table (22) in a vertical z direction, a fiber supply unit for supplying the fibers to be laid by the fiber laying head (30), wherein the fiber laying head (30) is linearly displaceable by a y carriage (31) in a horizontal y direction extending transversely to the horizontal x direction.
	As to claim 2, Hitwood et al. (US ‘040) disclose the x carriage (14) is displaceable on x guide rails (12) which extend from a loading side of the machine frame (10, 26) to an unloading side of the machine frame (10, 26).
3, Hitwood et al. (US ‘040) disclose the tool table (22) has a plurality of clamping units for mechanically clamping and releasing mold pallets.
	As to claim 4, Hitwood et al. (US ‘040) teach at least one pallet handling unit for loading the tool table (22) with a mold pallet and/or for unloading a mold pallet from the tool table (22).
	As to claim 5, Hitwood et al. (US ‘040) disclose the machine frame (10, 26) has at least one cross member which extends in the y direction and on which the y carriage (31) is arranged.
	As to claim 6, Hitwood et al. (US ‘040) teach the machine frame (10, 26) has two cross members, which are spaced apart in the horizontal x direction and on which the y carriage is arranged in a displaceable manner.
As to claim 7, Hitwood et al. (US ‘040) disclose a z carriage (38) is arranged on the y carriage, said z carriage (38) being linearly displaceable in the z direction, and the fiber laying head is arranged on the z carriage (38).
As to claim 8, Hitwood et al. (US ‘040) teach the fiber supply unit has at least one fiber package store and at least one deflection element, wherein the at least one deflection element is arranged, relative to the fiber laying head, opposite the at least one fiber package store.
As to claim 9, Hitwood et al. (US ‘040) disclose the fiber supply unit has at least one dancer magazine for compensating for dynamic effects of forces acting on the fibers.
As to claim 10, Hitwood et al. (US ‘040) teach the fiber laying head is arranged inside a machine housing, in that an air-conditioning unit for air-conditioning an interior of the machine housing is provided.
As to claim 17, Hitwood et al. (US ‘040) disclose the pallet handling unit is arranged on a loading side or an unloading side of the machine frame (10, 26).
As to claim 18, Hitwood et al. (US ‘040) teach at least one passage opening for the tool table (22) is formed beneath the at least one cross member in the horizontal z direction.
19, Hitwood et al. (US ‘040) disclose a control unit is provided, which is configured such that the fiber laying head is displaceable in the horizontal z direction by the z carriage during the laying of fibers in order to produce three dimensional laid scrims.
As to claim 20, Hitwood et al. (US ‘040) teach housing openings are formed in the machine housing on a loading side and on an unloading side, said housing openings being closable by covering elements.

Claims 1-10 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Borgmann et al. (US 2011/0277935).
Borgmann et al. (US ‘935) disclose a robotic fiber placement cell with a stationary dispensing head and creel (10). The cell comprises a creel 12 that is mounted in a fixed position on the floor. A fixed arm 14 is mounted next to the creel 12, and a fiber placement dispensing head 15 is mounted on the end of the arm 14 that is remote from the creel. (See paragraph [0011])
[AltContent: textbox (A tool table (22, 40))][AltContent: textbox (X carriage (29, 32))]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A machine bed (27))][AltContent: textbox (A machine frame (25))]
    PNG
    media_image3.png
    310
    551
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Y carriage (46) in a horizontal y direction extending transversely to the horizontal x direction.)][AltContent: textbox (Mold (20))][AltContent: arrow][AltContent: textbox (A fiber laying head (15))]
    PNG
    media_image4.png
    421
    453
    media_image4.png
    Greyscale

[AltContent: textbox (X guide rails (26))][AltContent: textbox (A vertically extending pivot axis (37, 40))][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    302
    254
    media_image5.png
    Greyscale



Further, Borgmann et al. (US ‘935) teach utilities (18) such as electrical power and control cables, and pneumatic hoses, are easily routed along the arm 14 to the dispensing head 15. Since the utilities 18 are stationary, the utilities routing at the head itself can be configured to optimize the available clearance between the lay-up or part tooling 20 and the dispensing head 15. The stationary dispensing head 15 and arm 14 eliminate strain and fatigue stress on the utilities cables, hoses, and connectors of the utilities 18 since bending and flexing is eliminated. (See paragraphs [0012]-[0013])
Moreover, Borgmann et al. (US ‘935) disclose a robotic mechanism 25 having six degrees of freedom is mounted on a linear slide 26 at a location that is opposite to the dispensing head 15, and is used to support the part tooling 20 that is attached to a mounting plate 22. The linear slide 26 is used to extend the range of the robot 25, and other systems may use a different method for extending the range of the robotic mechanism. The robot 25 comprises a base 27 that is capable of rotation about a vertical axis 28. A first end of a lower arm 29 is mounted to the base 27 by a first pivot 31. A second end of the lower arm 19 is coupled to an upper arm 32 by a second pivot 33. A first wrist mechanism 35, a rolling wrist, is provided at the end of the upper arm 32 that is remote from the second pivot 33, and the first wrist 35 is 
	Therefore, as to claim 1, Borgmann et al. (US ‘935) disclose a fiber laying machine for producing laid fiber scrims, having a machine frame (25) comprising a machine bed (27) which extends in the x direction and in the y direction and on which x carriage (29, 32) is linearly displaceable or on which x guide rails (26) are arranged, the x carriage (29, 32) which is linearly displaceable in a horizontal x direction, a tool table (22, 40) for positioning a mold (20), said tool table (22, 40) being arranged on the x carriage (29, 32) and being pivotable relative to the x carriage (29, 32) about a vertically extending pivot axis (37, 40), a fiber laying head (15) for laying fibers (13) on a mold (20), the fiber laying head (15) being arranged above the tool table (22, 40) in a vertical z direction, a fiber supply unit (12) for supplying the fibers to be laid by the fiber laying head (15), wherein the fiber laying head (15) is linearly displaceable by a y carriage (46) in a horizontal y direction extending transversely to the horizontal x direction.
	As to claim 2, Borgmann et al. (US ‘935) disclose the x carriage (29, 32) is displaceable on x guide rails (26) which extend from a loading side of the machine frame (25) to an unloading side of the machine frame (25).
	As to claim 3, Borgmann et al. (US ‘935) disclose the tool table (22, 40) has a plurality of clamping units (27) for mechanically clamping and releasing mold pallets.
	As to claim 4, Borgmann et al. (US ‘935) teach at least one pallet handling unit for loading the tool table (22, 40) with a mold pallet and/or for unloading a mold pallet from the tool table (22, 40).
5, Borgmann et al. (US ‘935) disclose the machine frame (25) has at least one cross member which extends in the y direction and on which the y carriage (46) is arranged.
	As to claim 6, Borgmann et al. (US ‘935) teach the machine frame (25) has two cross members, which are spaced apart in the horizontal x direction and on which the y carriage is arranged in a displaceable manner.
As to claim 7, Borgmann et al. (US ‘935) disclose a z carriage is arranged on the y carriage, said z carriage being linearly displaceable in the z direction, and the fiber laying head is arranged on the z carriage.
As to claim 8, Borgmann et al. (US ‘935) teach the fiber supply unit has at least one fiber package store and at least one deflection element, wherein the at least one deflection element is arranged, relative to the fiber laying head, opposite the at least one fiber package store.
As to claim 9, Borgmann et al. (US ‘935) disclose the fiber supply unit has at least one dancer magazine for compensating for dynamic effects of forces acting on the fibers.
As to claim 10, Borgmann et al. (US ‘935) teach the fiber laying head is arranged inside a machine housing, in that an air-conditioning unit for air-conditioning an interior of the machine housing is provided.
As to claim 17, Borgmann et al. (US ‘935) disclose the pallet handling unit is arranged on a loading side or an unloading side of the machine frame.
As to claim 18, Borgmann et al. (US ‘935) teach at least one passage opening for the tool table is formed beneath the at least one cross member in the horizontal z direction.
As to claim 19, Borgmann et al. (US ‘935) disclose a control unit is provided, which is configured such that the fiber laying head is displaceable in the horizontal z direction by the z carriage during the laying of fibers in order to produce three dimensional laid scrims.
As to claim 20, Borgmann et al. (US ‘935) teach housing openings are formed in the machine housing on a loading side and on an unloading side, said housing openings being closable by covering elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamlyn (WO 2012/126815).
Hamlyn (WO 2012/126815) disclose a machine for applying fibers including a fiber-applying head (3), a moving system for moving said fiber-applying head, fiber-storing means (4), and fiber-conveying means (5) for conveying the fibers from said storage means to the application head. The machine further includes a safety system (8) including at least one perimeter barrier (81) defining a safety area (80) in which the moving system (1) supporting the application head is placed, the storage means (4) being arranged outside said safety area. (See the abstract)

[AltContent: arrow][AltContent: textbox (A mold (M))][AltContent: arrow][AltContent: textbox (A tool table (S))]
    PNG
    media_image6.png
    401
    485
    media_image6.png
    Greyscale

[AltContent: textbox (X guide rails (120))]
[AltContent: arrow][AltContent: textbox (A machine bed (109))][AltContent: arrow][AltContent: textbox (A fiber laying head (103))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (X carriage (117))]
    PNG
    media_image7.png
    381
    553
    media_image7.png
    Greyscale



[AltContent: arrow][AltContent: textbox (A machine bed (109))][AltContent: arrow][AltContent: textbox (A machine frame (101))]
    PNG
    media_image8.png
    392
    673
    media_image8.png
    Greyscale

Even-though the teachings of Fig. 1 and Fig. 5 of Hamlyn (WO ‘815) belong to different embodiments of the prior art of Hamlyn (WO ‘815). It is obvious for one of ordinary skill to combine the disclosure of Fig. 1 and Fig. 5 for improving the workability and enhancing the applicability of the disclosed embodiments.
Therefore, as to claim 1, Hamlyn (WO ‘815) disclose a fiber laying machine for producing laid fiber scrims, having a machine frame (101) comprising a machine bed (109) which extends in the x direction and in the y direction and on which an x carriage (117) is linearly displaceable or on which x guide rails (120) are arranged, the x carriage (117) which is linearly displaceable in a horizontal x direction, a tool table (S) for positioning a mold (M), said tool table (S) being arranged on the x carriage (117) and being pivot-able relative to the x carriage about a vertically extending pivot axis, a fiber laying head (103) for laying fibers on a mold (M), said fiber laying head (103) being arranged above the tool table (S) in a vertical z direction, a fiber supply unit for supplying the fibers to be laid by the fiber laying head, characterized in that the fiber laying head is linearly displaceable by means of a y carriage (117) in a horizontal y direction extending transversely to the x direction.
claim 2, Hamlyn (WO ‘815) teach the x carriage (117) is displaceable on x guide rails (120) which extend from a loading side of the machine frame to an unloading side of the machine frame (101).
As to claim 3, Hamlyn (WO ‘815) disclose the tool table has a plurality of clamping units for mechanically clamping and releasing mold pallets.
As to claim 4, Hamlyn (WO ‘815) teach at least one pallet handling unit for loading the tool table with a mold pallet and/or for unloading a mold pallet from the tool table.
As to claim 5, Hamlyn (WO ‘815) disclose the machine frame has at least one cross member which extends in the y direction and on which the y carriage is arranged.
As to claim 6, Hamlyn (WO ‘815) teach the machine frame has two cross members, which are spaced apart in the x direction and on which the y carriage is arranged in a displaceable manner.
As to claim 7, Hamlyn (WO ‘815) disclose a z carriage is arranged on the y carriage, said z carriage being linearly displaceable in the z direction, and the fiber laying head is arranged on the z carriage.
As to claim 8, Hamlyn (WO ‘815) teach the fiber supply unit has at least one fiber package store and at least one deflection element, wherein the at least one deflection element is arranged, relative to the fiber laying head, opposite the at least one fiber package store.
As to claim 9, Hamlyn (WO ‘815) disclose the fiber supply unit has at least one dancer magazine for compensating for dynamic effects of forces acting on the fibers.
As to claim 10, Hamlyn (WO ‘815) teach the fiber laying head is arranged inside a machine housing, in that an air-conditioning unit for air-conditioning an interior of the machine housing is provided.
As to claim 17, Hamlyn (WO ‘815) disclose the pallet handling unit is arranged on a loading side or an unloading side of the machine frame.
18, Hamlyn (WO ‘815) teach at least one passage opening for the tool table is formed beneath the at least one cross member in the horizontal z direction.
As to claim 19, Hamlyn (WO ‘815) disclose a control unit is provided, which is configured such that the fiber laying head is displaceable in the horizontal z direction by the z carriage during the laying of fibers in order to produce three dimensional laid scrims.
As to claim 20, Hamlyn (WO ‘815) teach wherein housing openings are formed in the machine housing on a loading side and on an unloading side, said housing openings being closable by covering elements.
Response to Arguments
Applicant’s arguments, filed on 01/21/2020, with respect to claim(s) 1-10 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments, filed on 01/21/2020, with respect to claim(s) 1-10 and 17-20, have been fully considered but they are not persuasive.
Applicant’s arguments regarding the prior art of Hamlyn’815 that “it does not disclose the tool table carrying the mold is displaceable no being pivotable relative to the x carriage” and that “the design of Fig 1 and Fig 5 are separate embodiment.”
This is not found persuasive. Even-though the teachings of Fig. 1 and Fig. 5 of Hamlyn (WO ‘815) belong to different embodiments of the prior art of Hamlyn (WO ‘815). It is obvious for one of ordinary skill to combine the disclosure of Fig. 1 and Fig. 5 for improving the workability and enhancing the applicability of the disclosed embodiments. As it was discussed above, Hamlyn (WO ‘815) disclose a fiber laying machine for producing laid fiber scrims, having a machine frame (101) comprising a machine bed (109) which extends in the x direction and in the y direction and on which an x carriage (117) is linearly displaceable or on which x guide rails (120) are arranged, the x carriage (117) which is linearly displaceable in a horizontal x direction, a tool 1-10 and 17-20 over the prior art of Hamlyn (WO ‘815) is maintained.
Applicant’s arguments, see remarks, with respect to rejection of the claimed subject matter over Boge et al and Hamlyn et al. have been fully considered and are persuasive.
Conclusion
Relevant References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rotter et al. (US 2011/0259515) disclose an apparatus for forming and applying composite layups complex geometries comprising a machine frame comprising a machine bed, an x carriage is linearly displaceable, a tool table for positioning mold, and a fiber laying head for laying fibers on a mold. (See fig. 4)
Jang et al. (US 5,936,861) disclose an apparatus for forming and applying composite layups complex geometries comprising a machine frame comprising a machine bed, an x carriage is linearly displaceable, a tool table for positioning mold, a fiber laying head for laying fibers on a mold, and a fiber supply unit for supplying the fibers to be laid by the fiber laying head. (See figs. 1-3)
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215.  The examiner can normally be reached on M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEYED MASOUD MALEKZADEH/            Primary Examiner
Art Unit 1743
03/19/2021